Citation Nr: 1713366	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the lumbosacral spine and sacroiliac joints now claimed as low back and tail bone (back disability).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals, left knee contusion.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee arthritis claimed as right knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service November 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 1955, the RO denied service connection for a left knee disorder.  The Veteran did not appeal the decision.

2.  Evidence submitted since the RO's June 1955 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and therefore raises a reasonable possibility of substantiating the claim.

3.   In January 1957, the Board denied service connection for right knee and lumbosacral spine disorders.  The Veteran did not appeal the decision.

4.  Evidence submitted since the Board's January 1957 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder, and therefore raises a reasonable possibility of substantiating the claim.

5.  Evidence submitted since the Board's January 1957 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lumbosacral spine disorder, and therefore does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1955 rating decision which denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  New and material evidence has been received since the RO's June 1955 rating decision; thus, the claim of service connection for a left knee disorder is reopened.  38 U.S.C.A. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Board's January 1957 rating decision which denied service connection for right knee and lumbosacral spine disorders is final.  338 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

4.  New and material evidence has been received since the Board's January 1957 rating decision; thus, the claim of service connection for a right knee disorder is reopened.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  New and material evidence has not been received since the Board's January 1957 rating decision; thus, the claim of service connection for a lumbosacral spine disorder is not reopened.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2010 letter sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, the Veteran's service treatment records and all identified, available, and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  As to the only claim denied herein, whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbosacral spine disorder, a VA examination was conducted in July 2011 although VA's duty to provide such examination does not attach where new and material evidence has not been presented sufficient to reopen the previously denied claim.  Thus, VA's duties have been fulfilled and no further action is necessary.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100, 20.1103 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's service connection claim for a left knee disorder was originally denied in a June 1955 RO rating decision on the basis that there was no evidence of a present diagnosis of a current left knee disorder.  The evidence submitted at that time included the service treatment records.  The Veteran did not appeal the RO's June 1955.  Therefore, the RO's June 1955decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The Veteran's service connection claims for right knee and lumbosacral spine disorders were denied and appealed to the Board.  The claims were denied by the Board in a January 1957 decision on the basis that there was no evidence of a present diagnosis of a current right knee disorder and no evidence of a current back disorder was caused by active service.  The evidence submitted at that time included the service treatment records and a July 1956 VA examination report.  This Board decision is final.  38 U.S.C.A. § 7104.

In October 2006, the Veteran submitted a petition to reopen claims for service connection for right knee, left knee, and back disorders.  Evidence submitted since the final rating decisions include a July 2011 VA examination report and post-service VA and private treatment records.  The July 2011 VA examination report includes diagnoses of arthritis of the right knee and strain of the left knee.  

The Board finds that this evidence is both new and material.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's service connection claims for left and right knee disorders are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the lumbosacral spine claim, the additional evidence of record consists of statements of the Veteran, a July 2011 VA examination report, and VA and private medical records.  The July 2011 VA examination included a diagnosis of arthritis and degenerative disc disease of the lumbar spine, but the examiner determined the Veteran's back disorder is not likely related to service, but rather a natural age progression.  Without considering the probative value of this evidence, the Board finds that this negative opinion cannot constitute new and material evidence.  The statements of the Veteran are duplicative and the medical evidence is cumulative, indicating no nexus between a current back disorder and service.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for a lumbosacral spine disorder is not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder; to that extent, the appeal is granted.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a lumbosacral spine disorder, and the appeal is denied.


REMAND

The Veteran asserts he has right and left knee disorders due to injuries in service.  Service treatment records include a May 1944 note in which the Veteran complained of a left knee contusion.  The Veteran underwent a VA examination in July 1956.  At that time, the examiner found no current right knee disorder.  The Veteran underwent an additional VA examination in July 2011 which showed diagnoses of left knee strain and right knee arthritis.  The examiner noted that as there were no residuals found in the 1950s, his current diagnoses are not likely related to service, but rather natural age progression.  It is unclear whether the examiner considered the Veteran's lay statements of pain since service, or claimed injuries in service.  As such, the Board finds a new VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The Veteran's e-file should be made available to the examiner for review in conjunction with the examination. 

The examiner should identify any current right or left knee disorder found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current right or left knee disorder had clinical onset during service or is related to any incident of service, to include his combat service.  The examiner should take as true the Veteran's statements regarding the circumstances of service and fully consider his lay statements regarding onset.  

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


